PER CURIAM.
This cause is now before the Court upon the motion of the petitioner for order granting stay of proceedings in the district court and in the trial court.
The petition for certiorari herein is accompanied by a certificate of the district court of appeal that its decision passes upon a question of great public interest. The petition for certiorari was not filed within the fifteen day period required by the rule (F.A.R. 4.5 c [6], 31 F.S.A.), hence *513the filing thereof did not automatically stay proceedings in the lower court and under the rule it is incumbent upon petitioner to show good cause here why we should stay further proceedings. We consider the fact that under the facts of this case the district court in this cause has certified this case to us as one passing upon a question of great public interest, the equivalent of a showing sufficient to warrant us in granting the stay. Whereupon,
IT IS ORDERED that further proceedings in the district court and in the trial court be stayed until the disposition of said petition by this Court upon the petitioner furnishing a bond without surety, to be approved by the Clerk of the Circuit Court of Dade County in the penal sum of $2500 ■ — conditioned upon payment of all costs and damages to respondent occasioned by this stay order.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS and THORNAL, JJ., concur.
O’CONNELL, J., dissents.